Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 12, none of the reference of record alone or in combination discloses or suggests a video streaming method, comprising: 
acquiring, by a terminal, posture data of a VR device; 
obtaining, by the terminal, prediction posture data according to acquired posture data; 
sending, by the terminal, the prediction posture data to application platform software so that the application platform software renders a picture; and 
acquiring, by the terminal, a rendered picture and sending the rendered picture to the VR device so that the VR device displays the rendered picture; 
wherein obtaining, by the terminal, the prediction posture data according to the acquired posture data comprises: 
acquiring, by the terminal, a first timestamp and a second timestamp, wherein the first timestamp is a time when server streaming software receives i-th posture data, and the second timestamp is a time when the server streaming software receives (i + 1)-th posture data; 
acquiring, by the terminal, a data delay time of the posture data received by the server streaming software; 
acquiring, by the terminal, a third timestamp, wherein the third timestamp is a time when the application platform software takes a sample from the server streaming software; and 
obtaining, by the terminal, prediction posture data of the third timestamp according to the first timestamp, posture data of the first timestamp, the second timestamp, and posture data of the second timestamp, and the data delay time.
Claim 17 recites similar limitations as in claim 12.  Claims 13, 14, 18, and 19 depend from either claim 12 or 17.  Accordingly, claims 12-14 and 17-19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625